IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 74 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
NICOLI ANTONIO SANTANA,                     :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.